McGrath, J.
This is a civil action for assault and battery.. The injuries complained of were serious. Defendant had a verdict, and plaintiff appeals.
The judgment must be reversed, because—
1. The evidence as to defendant’s good' character was improperly received. Fahey v. Crotty, 63 Mich. 383.
2. Plaintiff and defendant were neighbors, each .having a son about 19 years of age. Plaintiff claimed that her son had b.een assaulted in front of her own house by defendant and his son; that defendant had thrown a brick, which struck plaintiff’s son on the head, inflicting a severe scalp wound; that plaintiff ran out and took her son by the arm, to assist him into the house, whereupon defendant threw a second brick, striking her on the back, inflicting a severe injury, which was followed by a miscarriage. Plaintiff was entitled to show all that *400occurred, and it was error to exclude or comment unfavorably upon any testimony tending to prove any of the-circumstances leading up to the assault. It was competent for her to show that she took no part. in the quarrel, and that the attack upon her was uncalled for and wanton.
3. Defendant offered testimony tending to show some other cause or reason for plaintiff's injury, and it was error to exclude the testimony offered in rebuttal contradicting defendant's theory.
The judgment is reversed, and a new trial ordered, with costs to plaintiff.
The other Justices concurred.